         Case 2:21-cr-00225-JHS Document 35 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

        v.
                                                              CRIMINAL ACTION
MALCOLM JUNFIJIAH,                                            NO. 21-225-1

                         Defendant.


                                           ORDER

       AND NOW, this 3rd day of August 2021, upon consideration of Defendant Malcolm

Junfijiah’s Motion for Revocation of the Pretrial Detention Order and Pretrial Release (Doc. No.

26), the Government’s Response in Opposition to Defendant’s Motion (Doc. No. 32), the

Government’s Supplemental Response in Opposition to Defendant’s Motion (Doc. No. 33), and

the arguments of counsel for the parties at the hearing on the Motion held on July 27, 2021 (see

Doc. No. 29), it is ORDERED that Defendant’s Motion for Revocation of the Pretrial Detention

Order and Pretrial Release (Doc. No. 26) is GRANTED.



                                                   BY THE COURT:



                                                   / s/ Joel H. S l om sky
                                                   JOEL H. SLOMSKY, J.
